Citation Nr: 9915365	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  95-33 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a bilateral hand 
disorder, to include rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran has verified active duty from November 1963 to 
October 1965.  The veteran was honorably discharged. 

The veteran was denied non-service connected pension in 
September 1993.  This matter comes before the Board of 
Veteran's Appeals (Board) on appeal from a November 1993 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California, that denied 
service connection for a bilateral hand condition, claimed as 
arthritis.  

The Board notes that this matter was previously before it in 
December 1996 and was remanded to the RO for additional 
development.  That development has been completed and the 
case is ready for adjudication.

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").


FINDING OF FACT

A disability of the hands, to include rheumatoid arthritis, 
was not manifested during service or within one year 
thereafter, and is not related to any incident of service.


CONCLUSION OF LAW

A disability of the hands, to include arthritis, was not 
incurred in or aggravated by service, and rheumatoid 
arthritis of the hands may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§3.102, 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the veteran's claim for 
service connection for a bilateral hand disorder is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  By this 
finding, the Board means that the veteran has presented a 
claim which is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
his claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Regulations also provided that 
certain chronic diseases, including arthritis, may be 
presumed to have incurred during service if they become 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307, 3.309.  In addition, if a 
condition noted during service is not noted to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b) (1998).

The veteran contends that the arthritis in his hands was 
caused by the exercises he performed during service, or in 
the alternative, his arthritis of the hands had its onset in 
service.

The service medical records for the period of August 1963 to 
September 1965 reflect that in January 1964, a x-ray of the 
right hand was negative.  A service medical record entry 
dated in June 1964 reflects that the veteran was evaluated 
for intermittent dull ache and swelling of both hands of a 2-
month duration, that his wrists ached during PT, that the 
pains were usually worse in the morning, and that it was 
relieved by motion.  The veteran reported that the joints 
were never hot.  On examination, there was no evident 
swelling of the hands, the skin was not tight, and tenderness 
in the proximal interphalangeal joints was variable - 
questionable.  There was no hypo or hyperesthesias.  The 
impression was arthralgia "?" and high element of suspicion 
for psychogenic arthralgia.  A June 1964 x-ray of the hands 
reflects that the right hand was radiographically negative.  
A July 1964 entry reflects pain and alleged swelling of 
metacarpal phalangeal joints of all fingers of five weeks 
duration.  The pain ceased after rubbings with alcohol.  The 
physical examination was negative.

On a report of medical history completed for separation, the 
veteran reported having or ever having had arthritis or 
rheumatism.  However, although the veteran reported 
complaints of occasional pain in his left shoulder, the 
examiner indicated that there was no finding of arthritis and 
no sequelae.  Indeed, it is of particular significance that 
upon separation examination conducted in September 1965, the 
veteran's upper extremities were clinically evaluated as 
normal, indicating no evidence of symptoms or pathology of a 
disorder of the hands, to include arthritis.

Moreover, a private medical report from Dr. Nemethi dated in 
May 1975, likewise reflects a normal evaluation of the 
veteran's upper extremities, revealing no permanent defects 
as a result of a disease or accident.  Nothing regarding a 
disorder of the hands, including arthritis, is mentioned in 
that report.

Other post service records include 1985 to 1993 private and 
VA medical records.  The Board notes that these records 
reflect that the veteran had complaints, which included being 
unable to completely extend his fingers in July 1986.  
Questionable ("?") rheumatoid arthritis and hand deformity, 
was indicated, and the assessment included joint deformities, 
probable rheumatoid arthritis, a positive family history, as 
well as a history of rheumatoid nodule.  An October 1986 
entry reflects that the veteran reported that he never had 
any pains anywhere, except that his left hand had been 
deformed for many years.  A rheumatoid arthritis test was 
performed, the results of which were negative.  In November 
1986, the veteran was reported to have deformity and soft 
tissue swelling of both hands and knees on examination.  The 
veteran provided a history of having experienced pain in both 
hands and knees since the age of 21.  A July 1989 entry 
indicates a notation of non-specific arthritis; and, in June 
1991, deformities, as well as rheumatoid arthritis, of the 
hands were noted.  An August 1993 internal medicine entry 
reflects a notation of chronic pain with rheumatoid 
arthritis; and a diagnosis of rheumatoid arthritis and 
bilateral hand deformities was entered in September 1993.  
Significantly, however, none of the reports of treatment 
contain a medical opinion relating any of these ailments, 
including rheumatoid arthritis of the hands, with the 
veteran's period service or within one year thereafter.

More recent medical reports show that the veteran underwent a 
VA examination in  February 1997.  At that time, the veteran 
reported a medical history of symmetric polyarthralgias with 
stiffness beginning while in the military in 1963, and that 
he was asymptomatic at discharge.  He further related that 
since then, he has had symmetric deforming polyarthritis of 
the metacarpophalangeal joints, the proximal interphalangeal 
joints, and the wrists bilaterally.  He had subjective 
complaints of morning stiffness, weakness, and pain in both 
hands.  Following a physical examination, including x-ray 
examination of the hands, the examiner entered a diagnosis of 
rheumatoid arthritis beginning in 1963 with initial 
palindromic rheumatoid disease, now with deforming disease.

A December 1997 VA medical record provided by an arthritis 
clinic contains a notation of severe debilitating rheumatoid 
arthritis, 25 year history, with multiple joint deformities; 
and private occupational therapy notes dated from June 1991 
to November 1992, indicate a finding of "known rheumatoid 
arthritis for the past 25 years," and multiple finger 
deformities of both hands secondary to rheumatoid arthritis.

In August 1998, the veteran's case was referred for a medical 
opinion on the issue of whether there is a nexus between the 
veteran's present rheumatoid arthritis and his reported 
episodes of complaints of pain and swelling of the hands 
while in service.  The Fee Basis physician conducted an 
examination of the veteran, and reviewed the claims file, 
including the service medical records and reports of post 
service treatment.  Thus, following a complete review of the 
record, the Fee Basis physician was of the opinion that there 
was no relationship between the veteran's complaints in the 
service, between the dates of 1963 and 1965, which may 
reasonably be related to the veteran's rheumatoid arthritis.  
He noted that the veteran's complaints in the army were pain 
secondary to grasping on a repetitive basis (the rungs of 
horizontal ladders) as he was attempting to climb over the 
ladders during his basic training exercises.  Further, he 
explained that rheumatoid arthritis is an autoimmune disease 
and is not triggered by physical trauma; and that the 
autoimmune phenomena (in the veteran's case) began to 
manifest itself in the 1970s and became more severe during 
the 1980s.  Therefore, the Fee Basis physician concluded that 
it was his opinion that the veteran would have developed 
rheumatoid arthritis whether or not he had been involved in 
the Armed services in any capacity; and that the injuries the 
veteran described during his basic training and during his 
years in the army are not related in any way to the current 
condition (of rheumatoid arthritis with bilateral hand 
involvement).

The Board must now determine if the hand pathology noted on 
the post service records had its onset during service, or is 
the result of the episodic pain that the veteran complained 
of following basis training exercises.  In support of this 
conclusion are statements from VA and private health care 
providers.  A VA examiner indicated in his February 1997 
report that the veteran's rheumatoid arthritis began in 1963, 
with initial palindromic rheumatoid disease.  In VA and 
private medical records, dated in June 1991 to November 1992, 
and in December 1997, it was noted the veteran suffered from 
rheumatoid arthritis, with a history of 25 years.  The Board 
notes, however, that there is nothing to indicate that these 
VA and private health care professionals reviewed any of the 
veteran's service medical records prior to providing these 
findings.  While these health care professionals have 
indicated a history of rheumatoid arthritis dating back to 
1963, there is no indication that any of them had access to 
earlier medical records, or that their understanding of the 
veteran's history was based on anything other than the 
veteran's recitation.

Crucially, the medical records, which are contemporaneous to 
service, do not reflect that the veteran was treated for any 
kind of an arthritic condition during service.  Further, when 
the veteran was examined for separation from active duty in 
1965, clinical evaluation of the upper extremities yielded 
normal findings, and no arthritic condition was indicated.  
Moreover, it is evident that the report of private treatment 
in May 1975, document no disorder involving the hands; and 
that the reports of private treatment, dated between 1986 and 
1989, document no disability of the hands, including 
rheumatoid arthritis, which has been attributed to any 
incident of service.  Consistently, a Fee Basis physician in 
August 1998, after reviewing the veteran's complete medical 
record, was able to determine that the veteran's current 
rheumatoid arthritis with bilateral hand involvement was not 
related to his episodes of pain and swelling, or any other 
incident, during service.  In particular, the Fee Basis 
physician medically concluded that the veteran's rheumatoid 
arthritis had its onset during the early 1970's, which is 
approximately five years post service.  This physician had 
access to all of the veteran's medical records, both in 
service, and subsequent to discharge.

In assessing the probative value to the differing 
conclusions, the Board is not bound to accept medical 
opinions, which are based on a history supplied by the 
veteran, where that history is not supported by the medical 
evidence of record.  See Black v. Brown, 5 Vet. App. 177, 182 
(1993); see also Lee v. Brown, 10 Vet. App. 336, 339 (1997).  
As such, the Board does not have to accept the medical 
opinions contained in the VA and private medical records, 
dated in June 1991 to November 1992, and in February and 
December 1997, respectively.  Thus, given the fact that the 
medical opinions contained in these medical data, regarding 
the etiology of the veteran's current rheumatoid arthritis, 
were not based on a fully factual foundation, the Board finds 
that such medical opinions lack credibility, and are, 
therefore, of diminished probative value on the issue of 
entitlement to service connection for a bilateral hand 
disorder.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 
1997) (holding that the Board is entitled to independently 
assess the credibility and weight of the evidence before it).

By contrast, the Board attaches significant probative value 
to the conclusion reached by the Fee Basis physician in 
August 1988, after consideration of all the veteran's 
treatment records, both in service and subsequent to service.  
The conclusion that any current bilateral hand disorder, 
including rheumatoid arthritis, is not the result of service 
is supported by the contemporaneous evidence of record, which 
showed that there was no arthritic symptomatology either in 
service, on the separation medical examination, or on private 
medical examination performed in May 1975.  

The Board has taken cognizance of the veteran's sworn 
testimony in November 1994, regarding the etiology of his 
bilateral hand disability.  While the veteran is competent to 
describe the symptoms and events he experienced during 
service, he is not competent to establish an etiological 
relationship between any current bilateral hand disorder and 
service that ended many years ago.  This type of relationship 
calls for medical expertise.  See Heuer v. Brown, 7 Vet. App. 
379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); and Espiritu v. Derwinski, 2 Vet. App. 492 
(1992)).  In that connection, the veteran's lay testimony is 
not competent medical evidence of a chronic bilateral hand 
disability existing since service, and therefore is of no 
probative value.  Id.

In view of the foregoing, the Board finds that the evidence 
demonstrates that any diagnosed bilateral hand disorder, to 
include rheumatoid arthritis, is of post service onset.  The 
veteran's lay testimony, and medical opinions contained in VA 
and private medical reports, dated in June 1991 to November 
1992, and in February and December 1997, in this matter, must 
be considered of diminished probative value, and are 
insufficient to establish a chronic bilateral hand disorder 
dating from service.  Accordingly, the Board determines that 
a chronic bilateral hand disorder was not incurred in or 
aggravated by service, and that rheumatoid arthritis of the 
hands may not be presumed to have been incurred in service.  
Accordingly, the preponderance of the evidence is against the 
veteran's claim for service connection for a bilateral hand 
disorder and as such his claim must be denied.



ORDER

Service connection for a bilateral hand condition, to include 
rheumatoid arthritis, is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

